Title: To George Washington from La Luzerne, 14 March 1790
From: La Luzerne, Anne-César, chevalier de
To: Washington, George



Monsieur,
A Londres le 14 Mars 1790

M. Dowdall qui remettra cette Lettre à vôtre Excellence est un Gentilhomme anglois qui m’est Recommandé par plusieurs personnes de ce pays cy pour lesquelles j’ai une grande Considération. Sa famille lui laisse des Droits à réclamer sur des possessions très Considérables dans les Etats unis qui le déterminent

à y passer. Si ces Droits sont fondés, je supplie vôtre Excellence de l’honnorer de sa protection dans les démarches qu’il fera pour obtenir la Justice qui lui seroit düe. Si ces demandes méritoient vôtre approbation, ce seroit un préjugé bien avantageux pour lui; et-il seroit sûr de trouver dans le Gouvernement, dans les Magistrats et dans les Loix tout ce qui peut favoriser le bon droit et contribuer à la conservation des proprietés. Je vous supplie d’être bien persuadé que je serai très Reconnoissant des bontés que vous voudrés bien avoir pour M. Dowdall: Celles que vous aves pour moi depuis longtems, me donnent Lieu d’Esperer que vous voudrés bien lui accorder votre appui.
Je proffitte avec Empressemens de cette occasion de vous Renouveller l’assurance du respectueux attachemens avec lequel j’ai L’honneur d’être, De vôtre Excellence Le très humble et très obéissant Serviteur,

le Mqs de la Luzerne

